                                            Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 1 of 22




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       CHRISTIAN HULBERT,                               Case No. 20-cv-03687-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9               v.                                       MOTION UNDER RULE 52 AND
                                                                                            DENYING PLAINTIFF’S MOTION
                                  10       HARTFORD LIFE AND ACCIDENT                       UNDER RULE 52
                                           INSURANCE COMPANY,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                           I.   INTRODUCTION
                                  14
                                                Plaintiff Christian Hulbert (“Hulbert”) filed this ERISA1 action against Defendant Hartford
                                  15
                                       Life and Accident Insurance Company (“Hartford”) following Hartford’s denial of his claim for
                                  16
                                       long term disability benefits under a group insurance policy that Hartford issued to Hulbert’s
                                  17
                                       former employer, Infinera Corporation (“Infinera”). See Compl., ECF 1. The policy in question is
                                  18
                                       Group Long Term Disability Policy No. GLT681103 (“Disability Policy”), which is one
                                  19
                                       component of Infinera Corporation Employee Health and Welfare Benefits Plan (“the Plan”). AR
                                  20
                                       1376, ECF 28. Infinera is the plan administrator, and Hartford is the insurer. AR 1376, 1442.
                                  21
                                                The Disability Policy outlines what employees must show in order to be deemed “Totally
                                  22
                                       Disabled.” AR 1441. A worker is Totally Disabled when he is “unable to perform with reasonable
                                  23
                                       continuity the Essential Duties necessary to pursue [his Own] Occupation in the usual or
                                  24
                                       customary way” for a period of two years. Id. To continue to receive benefits beyond 24 months,
                                  25
                                       the worker must show that he cannot perform with reasonable continuity in “Any Occupation.” Id.
                                  26
                                       Hulbert left his job on August 15, 2018, after tripping down three stairs and hitting his head,
                                  27

                                  28   1
                                           Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 2 of 22




                                   1   resulting in a concussion. AR 1160, 1375. Hartford granted Hulbert short-term disability benefits.

                                   2   AR 175, ECF 27. Hulbert then applied for long-term benefits under the Disability Policy. AR 79.

                                   3   In April 2019, Hartford rejected Hulbert’s long-term disability application, finding that Hulbert

                                   4   did not show he was disabled under the Plan. AR 114. Hulbert appealed this decision the

                                   5   following October, supported by new medical evidence. AR 12. Hartford rejected the appeal in

                                   6   December 2019. AR 84.

                                   7          The parties filed cross motions for judgment pursuant to Federal Rule of Civil Procedure

                                   8   52. See Pl.’s Mot., ECF 30; Def.’s Mot., ECF 32. The Court heard oral arguments on April 22,

                                   9   2021. See Min. Entry, ECF 36. For the reasons discussed below, the Court issues the following

                                  10   findings of fact and conclusions of law and GRANTS Hartford’s Rule 52 motion. The Court

                                  11   DENIES Mr. Hulbert’s Rule 52 motion.

                                  12
Northern District of California




                                        II.   LEGAL STANDARD
 United States District Court




                                  13
                                              Federal Rule of Civil Procedure 52 provides that “[i]n an action tried on the facts without a
                                  14
                                       jury ... the court must find the facts specially and state its conclusions of law separately.” Fed. R.
                                  15
                                       Civ. P. 52(a)(1). “In a Rule 52 motion, as opposed to a Rule 56 motion for summary judgment, the
                                  16
                                       court does not determine whether there is an issue of material fact, but actually decides whether
                                  17
                                       the plaintiff is [entitled to benefits] under the policy.” Prado v. Allied Domecq Spirits and Wine
                                  18
                                       Group Disability Income Policy, 800 F. Supp. 2d 1077, 1094 (N.D. Cal. 2011) (citing Kearney v.
                                  19
                                       Standard Ins. Co., 175 F.3d 1084, 1095 (9th Cir. 1999)). In making that determination, the court
                                  20
                                       must “evaluate the persuasiveness of conflicting testimony and decide which is more likely true”
                                  21
                                       in order to make findings of fact that will be subject to review under a clearly erroneous standard
                                  22
                                       if appealed. Kearney, 175 F.3d at 1095.
                                  23
                                              The parties agree that California Insurance Code § 10110.6 applies to this case. Pl.’s Mot.
                                  24
                                       15. The Court thus must determine, based on the evidence in the administrative record, whether
                                  25
                                       Hulbert carries the burden of showing, by a preponderance of the evidence, that he was disabled
                                  26
                                       under the terms of the Plan, without according deference to Hartford’s denial of claim. Kearney,
                                  27
                                       175 F.3d at 1087-90; Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006);
                                  28
                                                                                          2
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 3 of 22




                                   1   Oster v. Standard Ins. Co., 759 F. Supp. 2d 1172, 1185 (N.D. Cal. 2011). To prevail, Hulbert

                                   2   needs to prove it is “more likely than not” that he was disabled under the terms of the Plan.

                                   3   Armani v. Nw. Mut. Life Ins. Co., 840 F.3d 1159, 1163 (9th Cir. 2016) (standard of proof in de

                                   4   novo ERISA disability claim is preponderance of the evidence); Sanchez v. Monumental Life Ins.

                                   5   Co., 102 F.3d 398, 404 (9th Cir. 1996) (defining “preponderance of the evidence” as “more likely

                                   6   than not”).

                                   7
                                       III.   FINDINGS OF FACT
                                   8

                                   9          A.     Mr. Hulbert’s Occupation

                                  10          Mr. Hulbert was employed as a Senior Support Technician (DOT No. 032.262-010,

                                  11   Sedentary, SVP - 7) with Infinera from 2013 until 2018. AR 257. This “sedentary” work is not

                                  12   physically demanding. AR 259. Hulbert spent most of the workday sitting, and he was not
Northern District of California
 United States District Court




                                  13   generally called upon to lift, carry, push, or pull objects. Id. However, this work had some mental

                                  14   rigor. AR 261. The work “require[d] that [Hulbert] be able to correctly analyze, troubleshoot, and

                                  15   evaluate computer network problems in order to quickly resolve problems [sic] issues.” Id.

                                  16
                                              B.     The Long-Term Disability Plan
                                  17
                                              While working for Infinera, Mr. Hulbert was enrolled in the Infinera Corporation
                                  18
                                       Employee Health and Welfare Benefits Plan, which is an ERISA employee welfare benefits plan.
                                  19
                                       AR 1442. Infinera is the Plan Administrator of the Plan. Id. Disability benefits under the Plan are
                                  20
                                       insured by Hartford under Group Long Term Disability Policy No. GLT681103 issued by
                                  21
                                       Hartford to Infinera. AR 1376.
                                  22
                                              In order to qualify for long-term benefits, a policyholder must show that he/she is “Totally
                                  23
                                       Disabled” under the language of the Policy. The Disability Policy defines “Total Disability” as:
                                  24

                                  25          Total Disability or Totally Disabled means during the Elimination Period and for the next
                                              2 years, as a result of injury or sickness, you are unable to perform with reasonable
                                  26
                                              continuity the Essential Duties necessary to pursue Your Occupation in the usual or
                                  27          customary way. After that, as a result of injury or sickness you are unable to engage with
                                              reasonable continuity in Any Occupation.
                                  28
                                                                                        3
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 4 of 22




                                   1   AR 1441.

                                   2          “Your Occupation” means any job that shares the same “Essential Duties” as the job the

                                   3   policyholder worked when he/she became disabled. AR 1441. “Any Occupation” is any job that

                                   4   the policyholder is qualified for, so long as it has an earning potential greater than either (1) the

                                   5   product of the Indexed Pre-disability Earnings and the Benefit Percentage, or (2) the Maximum

                                   6   Monthly Benefit. AR 1438.

                                   7          The Policy includes a provision for “Mental Illness and Substance Abuse.” AR 1431. If a

                                   8   disability is caused by “Mental Illness” or “Substance Abuse,” benefits are limited, and only

                                   9   payable for 24 months, unless the policyholder is confined to a hospital at the end of the 24-month

                                  10   period. Id. The policy defines “Mental Illness” narrowly, only recognizing illnesses listed in the

                                  11   Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric

                                  12   Association. AR 1439.
Northern District of California
 United States District Court




                                  13
                                              C.    Mr. Hulbert’s Medical Treatment History
                                  14
                                              Mr. Hulbert has reported various symptoms since at least 2014. AR 372. A 2014 MRI of
                                  15
                                       his brain revealed the presence of multiple cerebral cavernous hemangiomas (“cavernomas” or
                                  16
                                       “angiomas”). Id. His sister and son, according to Mr. Hulbert, also have cerebral malformations,
                                  17
                                       but he declined the recommended follow-up with adult genetics. Id. He has seen many medical
                                  18
                                       professionals over the years to treat his various symptoms. Below is a survey of the relevant
                                  19
                                       portions of Mr. Hulbert’s medical history, organized in chronological order and by treatment
                                  20
                                       provider. AR 330.
                                  21

                                  22                1. Sarim Mir

                                  23          In March of 2017, Mr. Hulbert began seeing Dr. Sarim Mir, a neurologist. AR 704.

                                  24   Starting in 2017 and continuing until 2019, Mr. Hulbert repeatedly complained of headaches,

                                  25   memory issues, and difficulty reading to Dr. Mir and physician assistants practicing under his

                                  26   supervision. AR 704-745. Mr. Hulbert also complained about vision issues related to his

                                  27   headaches, AR 714, and dizziness, AR 730. Dr. Mir treated Mr. Hulbert’s headaches through

                                  28   prescription medication and Botox injections. AR 704-745. Mr. Hulbert reported to Dr. Mir on
                                                                                          4
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 5 of 22




                                   1   June 21, 2017, that he “has trouble telling the difference between letters and numbers that look

                                   2   alike” while stressed at work, but he also stated that it has not affected his performance. AR 711.

                                   3   At the same visit, Dr. Mir prescribed Mr. Hulbert medication to deal with anxiety and referred Mr.

                                   4   Hulbert to a therapist. AR 711, 714. Dr. Mir’s notes from his March 30, 2018 visit with Mr.

                                   5   Hulbert indicate that he started mental health treatment. AR 727, 730.

                                   6          Mr. Hulbert agreed in 2018 that his memory issues mainly present when he is faced with

                                   7   stress. AR 719, 727. Dr. Mir further stated that Mr. Hulbert’s “intermittent word finding difficulty

                                   8   is likely secondary to anxiety.” AR 722, 730. After working with a mental health professional, Mr.

                                   9   Hulbert stated on August 10, 2018, that his headache and memory issues improved. AR 734. From

                                  10   this point on, Heather Hall, Dr. Mir’s Physician’s Assistant, reported in subsequent appointments

                                  11   that his headaches were “stable” and noted the continued improvement connected to working with

                                  12   a mental health provider. AR 735-743. In January 2019, Ms. Hall reported to Hartford that Mr.
Northern District of California
 United States District Court




                                  13   Hulbert’s headaches were “not disabling.” AR 1147-1148. In April 2019, Mr. Hulbert

                                  14   characterized his headaches as “tolerable.” AR 740.

                                  15
                                                    2. 2018 Meetings with Laura Hanes
                                  16
                                              In 2018, Mr. Hulbert began to see Laura Hanes, a psychiatric nurse therapist, for “social
                                  17
                                       phobia” and anxiety. AR 656-57. On July 20, 2018, at a medication management session with Ms.
                                  18
                                       Hanes, Mr. Hulbert reported that he began having auditory hallucinations the day prior. Id. One
                                  19
                                       month later, Mr. Hulbert suffered a mild concussion after tripping down three stairs and hitting his
                                  20
                                       head. AR 1160. While in the hospital getting treatment for his concussion, Mr. Hulbert
                                  21
                                       experienced bradycardia, lowering his heartbeat to 52 b.p.m. Id. Mr. Hulbert returned to see Ms.
                                  22
                                       Hanes for another medication management session on August 15, 2018, the day after his
                                  23
                                       concussion. AR 665. At that session, Hulbert reported that he has been “hearing voices for years
                                  24
                                       [and said] that they have only recently worsened.” Id. He said that he never told anyone, including
                                  25
                                       his prior therapist, about the voices and offered no reason for this omission. Id.
                                  26
                                              Mr. Hulbert returned to see Ms. Hanes in September 2018 and noted that he was “cleared
                                  27
                                       medically by his neurologist, cardiologist and medical doctor.” AR 668. Despite these clearances,
                                  28
                                                                                         5
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 6 of 22




                                   1   Mr. Hulbert continued to report symptoms of passing out and difficulties reading, saying that he

                                   2   was not comfortable returning to work until those symptoms subside. Id.

                                   3
                                                    3. Thomas P. Pallmeyer
                                   4
                                              On September 7, 2018, Mr. Hulbert met with Dr. Pallmeyer, a psychologist. AR 1267. Dr.
                                   5
                                       Pallmeyer administered a number of tests to Mr. Hulbert. Mr. Hulbert scored outside the normal
                                   6
                                       limits of Conners’ Adult ADHD Rating Scales (CAARS); Dr. Pallmeyer noted that the results
                                   7
                                       “reflect a profile significant for the combined type of ADHD.” AR 1268-1269. At the same time,
                                   8
                                       Pallmeyer also noted that the built-in validity scale notes some “response inconsistency,” casting
                                   9
                                       doubt on the validity of the administration of the test. AR 1269. Dr. Pallmeyer also found that Mr.
                                  10
                                       Hulbert’s results on the Test of Variables of Attention (TOVA) suggested a possibility that he was
                                  11
                                       exaggerating his symptoms. Id. Testing administered by Dr. Pallmeyer indicated that Mr. Hulbert
                                  12
Northern District of California




                                       suffers from anxiety and depression. AR 1272. Mr. Hulbert placed in the “severely depressed”
 United States District Court




                                  13
                                       range of the Beck’s Depression Inventory (BDI-II) test. Id. Mr. Hulbert also placed in the “high
                                  14
                                       anxiety” range of the Beck Anxiety Inventory (BAI). Id. Dr. Pallmeyer concluded that Mr.
                                  15
                                       Hulbert’s depression and anxiety may be factors contributing to his attention difficulties. Id.
                                  16
                                       Furthermore, Dr. Pallmeyer noted that Mr. Hulbert’s drug use may have compromised the test
                                  17
                                       results. Id. Nonetheless, Dr. Pallmeyer notes that the test results are consistent with a comorbid
                                  18
                                       diagnosis of ADHD. Id.
                                  19
                                              In his examination, Dr. Pallmeyer asked Mr. Hulbert about his personal history. AR 1267.
                                  20
                                       Mr. Hulbert offered that he served in the United States Air Force for a period of time, before he
                                  21
                                       was discharged with a diagnosis of Borderline Personality Disorder. AR 1268. Dr. Pallmeyer’s
                                  22
                                       report shows that Mr. Hulbert also discussed his personal “history of alcohol and polysubstance
                                  23
                                       abuse, including past use of methamphetamines, cocaine, and heroin.” Id.
                                  24

                                  25                4. Rebecca Newcomer and Early 2019 Meetings with Laura Hanes

                                  26          When Ms. Hanes was on maternity leave, Mr. Hulbert met with a new psychiatric nurse

                                  27   therapist, Rebecca Newcomer. AR 665, 674. On October 4, 2018, their first meeting, Mr. Hulbert

                                  28   reported that his auditory hallucinations were less significant. AR 674. On November 1, 2018, Ms.
                                                                                         6
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 7 of 22




                                   1   Newcomer filled out an attending physician statement in support of Mr. Hulbert’s short-term

                                   2   disability claim. AR 1310. In this statement, she gave a primary diagnosis of ADHD and a

                                   3   secondary diagnosis of major depression. Id.

                                   4          In early 2019, Mr. Hulbert began meeting with Ms. Hanes again. AR 683. On January 9,

                                   5   2019, Ms. Hanes discussed Mr. Hulbert’s marijuana use with him and noted Dr. Pallmeyer’s

                                   6   report, which concluded that some of Mr. Hulbert’s symptoms may be caused by substance abuse.

                                   7   Id. Ms. Hanes noted that she would “decline to prescribe any further stimulants until [Mr. Hulbert]

                                   8   has abstained from marijuana use.” Id. Mr. Hulbert’s testimony that he was clean from marijuana

                                   9   was not enough; Ms. Hanes needed corroborating evidence from a urine sample. Id.

                                  10          In notes from a February 5, 2019 meeting, Ms. Hanes wrote,

                                  11
                                              Is clear with me that he does not feel depression and anxiety [are] the result of his symptoms
                                  12
Northern District of California




                                              and he feels the brain cavernoma that he has his [sic] what is causing his symptoms. However
 United States District Court




                                  13          the neurologist that he last saw told him that cavernoma would not cause any of his
                                              symptoms. He is deciding to get a second opinion from a different neurologist. He
                                  14          acknowledges that his pursuit of long-term disability is equally as stressful as his condition
                                              that is preventing him from working and is definitely exacerbating his symptoms.
                                  15

                                  16   AR 692.
                                  17          After Ms. Hanes returned from maternity leave and before Mr. Hulbert’s April 2019
                                  18   session with Dr. Marcella Wozniak, Mr. Hulbert met with Ms. Hanes five times for his depression
                                  19   and ADHD. AR 683-697. On a three of these occasions, he communicated a theory that his
                                  20   symptoms are caused by a neurological condition and not anxiety. AR 689, 692, 695. He
                                  21   expressed frustration that “all the doctors say it is anxiety.” AR 689.
                                  22
                                                    5. Marcella Wozniak
                                  23
                                              On April 9, 2019, Mr. Hulbert saw Dr. Marcella Wozniak, a neurologist at the University
                                  24
                                       of Maryland Medical Center. AR 334. He was referred to her for an evaluation for attention deficit
                                  25
                                       disorder. AR 333. Dr. Wozniak concluded that Mr. Hulbert does not have any gross language or
                                  26
                                       reading deficits, and that “he clearly does read despite stating multiple times he can not.” AR 334.
                                  27
                                              Mr. Hulbert noted his symptoms in detail. AR 329. He noted that his symptoms include
                                  28
                                                                                         7
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 8 of 22




                                   1   poor attention, headaches, decreased memory, and difficulty seeing numbers and letters. Id. Mr.

                                   2   Hulbert stated that his job involved careful review of computer code, and if he made a mistake

                                   3   while reviewing code, it could have serious financial implications for Infinera. Id.

                                   4          Dr. Wozniak reviewed an April 2019 MRI of Mr. Hulbert’s brain. Dr. Wozniak was clear

                                   5   that the new MRI showed no change in size or location of Mr. Hulbert’s cavernomas. AR 327,

                                   6   334. The newest MRI showed cavernomas that could not be seen on previous MRIs. AR 333.

                                   7   Since the April 2019 MRI was taken on more sensitive machinery, Dr. Wozniak assured Mr.

                                   8   Hulbert that the apparently “new” cavernomas “likely were present just not detectable on prior

                                   9   imaging.” Id. Since the cavernomas had not physically worsened, Dr. Wozniak therefore

                                  10   concluded that the cavernomas are not the primary cause of Mr. Hulbert’s symptoms. AR 327. Dr.

                                  11   Wozniak told Mr. Hulbert that the cavernomas cause only “mild difficulties which would not rise

                                  12   to level of disability that is specified by insurance or social security.” Id. Accordingly, Dr.
Northern District of California
 United States District Court




                                  13   Wozniak referred him to psychiatry for adjustment to illness. Id. Dr. Wozniak also noted that

                                  14   “given small size of cerebral cavernous angiomas, results of be[d]side testing of language and

                                  15   reading and reported anxiety/social phobia, I would not expect more detailed testing to show large

                                  16   focal disabling cognitive dysfunction related to cerebral angiomas alone.” AR 334.

                                  17          Three days after speaking with Dr. Wozniak in April, Mr. Hulbert had a medication

                                  18   management session with Ms. Hanes. AR 698. Plaintiff told Ms. Hanes that Dr. Wozniak believed

                                  19   it was possible that his symptoms were caused by new cavernomas. Id. This report directly

                                  20   contradicts Dr. Wozniak’s records. AR 327, 698.

                                  21          On May 21, 2019, Dr. Wozniak met with Mr. Hulbert again. She reiterated her conclusions

                                  22   from their first meeting: the cavernomas are not obviously new or worsening. AR 319.

                                  23
                                                    6. Ben Jones
                                  24
                                              Mr. Hulbert saw Dr. Ben Jones, a neuropsychologist, for examination and testing on April
                                  25
                                       23, 2019, and again on April 26, 2019. AR 515. He contacted Dr. Jones’s office and stated that his
                                  26
                                       neurologist, Dr. Wozniak, had requested that he have neuropsychological testing. Id. Generally,
                                  27
                                       Mr. Hulbert performed well on the tests that Dr. Jones administered. AR 518. However, Dr. Jones
                                  28
                                                                                          8
                                          Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 9 of 22




                                   1   noted a number of tests that may indicate that Mr. Hulbert is impaired. Id. First, Dr. Jones found

                                   2   Mr. Hulbert to be mildly impaired on both the Time Score for his right hand and the Localization

                                   3   Score on the Halstead-Reitan Neuropsychological Test Battery. Id. Second, Dr. Jones found a

                                   4   large disparity between Mr. Hulbert’s Verbal IQ (108) and his Performance IQ (134) scores on the

                                   5   Wechsler Adult Intelligence Scale. Id. Dr. Jones indicated that this suggests possible left

                                   6   hemisphere dysfunction. Id. Next, Dr. Jones found a significant difference in grip strength

                                   7   between Mr. Hulbert’s left and right hands, strongly favoring the right hand. Id. Dr. Jones noted

                                   8   that this may be due to motor weakness in the right hemisphere of the brain. Id. Mr. Hulbert also

                                   9   made more errors using his left hand on the Reitan-Klove Tactile Form Recognition Test, which

                                  10   Dr. Jones concluded may again be related to the right hemisphere of Mr. Hulbert’s brain. Id.

                                  11   Finally, Dr. Jones confirmed Mr. Hulbert’s issues reading and recognizing symbols on the Reitan-

                                  12   Indiana Aphasia Screening Test, again indicating this finding is related to the right hemisphere of
Northern District of California
 United States District Court




                                  13   Mr. Hulbert’s brain. Id.

                                  14          Dr. Jones stated that Mr. Hulbert brought with him (1) Dr. Pallmeyer’s report, (2) Mr.

                                  15   Hulbert’s April 2019 MRI, and (3) Dr. Wozniak’s report. AR 515. However, Dr. Jones’s notes

                                  16   regarding the April 2019 MRI differ significantly from Dr. Wozniak’s conclusions regarding the

                                  17   same MRI. Dr. Jones noted the alleged dates of three prior examinations (June 20, 2018, March

                                  18   24, 2017, and October 5, 2015), and his notes state that on the April 2019 MRI “there are at least

                                  19   six additional lesions identified.” AR 515. It is not clear what this comparison is based on, since

                                  20   Dr. Jones does not indicate that he reviewed prior MRIs from those dates—he just notes reviewing

                                  21   the April 2019 MRI. The notes also do not definitively reflect that he was adopting Mr. Hulbert’s

                                  22   characterization of past MRI results.

                                  23           Analyzing these reports in conjunction with the testing he administered, Dr. Jones found

                                  24   that the cavernomas “may” be consistent with his reported symptoms and test results. AR 519. Dr.

                                  25   Jones found that the cavernomas may be “slowly exerting more influence on the left hemisphere”

                                  26   while also noting that the cavernomas on that side of his brain have remained unchanged since

                                  27   2015. Id. Furthermore, Dr. Jones offered that “The more recent lesions in the right hemisphere

                                  28   also may explain the recent onset of Mr. Hulbert’s difficulty identifying numbers and letters that
                                                                                         9
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 10 of 22




                                   1   come and go at this time but may become more consistent as the effects of the cavernous

                                   2   angiomas increase over time.” Id. Dr. Jones ultimately diagnosed Mr. Hulbert with “anxiety

                                   3   disorder due to a general medical condition.” Id.

                                   4
                                                     7. Paul Heavner
                                   5
                                               Dr. Paul Heavner, an optometrist, saw Mr. Hulbert on May 28, 2019. AR 636. Mr. Hulbert
                                   6
                                       reported that the severity of his double vision was “a little” and lasted “a few minutes.” AR 636.
                                   7
                                       He also reported that the problem began “months ago.” Id. The eye exam itself did not produce
                                   8
                                       any abnormal results. AR 637-38. Dr. Heavner diagnosed Mr. Hulbert with “monocular double
                                   9
                                       vision in each eye most likely due to vascular changes in the brain.” AR 638. Dr. Heavner
                                  10
                                       recommended a follow-up with neurology and a return visit in one year. Id.
                                  11

                                  12                 8. Enslin Aldrich
Northern District of California
 United States District Court




                                  13           Mr. Hulbert did follow up with neurology as instructed. Dr. Enslin Aldrich, a physician,

                                  14   met with Mr. Hulbert and reviewed his brain MRI in June 2019. AR 527. Dr. Aldrich indicated

                                  15   that it is “unlikely” that the cavernomas are causing Mr. Hulbert’s issues such as his reading

                                  16   difficulty. Id. Dr. Aldrich also agreed with Dr. Wozniak that the cavernomas are “quite stable” and

                                  17   the most recent MRI did not indicate that they are worsening. Id. Dr. Aldrich strongly

                                  18   recommended against brain surgery or gamma knife radiation to treat the cavernomas, since it was

                                  19   “seriously debatable” if these treatments would be beneficial to Mr. Hulbert at all. Id.

                                  20
                                                     9. June 2019 Meeting with Laura Hanes
                                  21
                                               Plaintiff had a medication management session with Laura Hanes on June 6, 2019. AR
                                  22
                                       701. At this session, Plaintiff voiced the theory espoused by Dr. Jones that his cavernomas are
                                  23
                                       causing his word finding issues. Id. Ms. Hanes was confused by this, writing in her report that “he
                                  24
                                       has been claiming that for some reason suddenly he has been unable to work due to these
                                  25
                                       angiomas causing word finding issues.” Id. She continued that Dr. Wozniak “has stated that
                                  26
                                       [Hulbert] is able to return to work [but Hulbert] does not feel he is able to return to work and has
                                  27
                                       been laid off.” Id.
                                  28
                                                                                        10
                                           Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 11 of 22




                                   1                10. J. Marc Simard

                                   2          Mr. Hulbert met with Dr. J. Marc Simard, a neurosurgeon, on June 25, 2019. AR 771. Dr.

                                   3   Simard’s conclusions mirrored those of Dr. Aldrich, also finding that the risks of surgery outweigh

                                   4   the potential benefits. AR 772. Dr. Simard wrote: “I was also quite clear [in discussion with

                                   5   plaintiff] that the symptoms of reading difficulty and so forth that he has, I do not believe would

                                   6   be addressed by treating this lesion.” Id.

                                   7          D.    Mr. Hulbert’s Application for Short-Term Disability Benefits
                                   8          An appeals specialist employed by Hartford categorized Mr. Hulbert’s short-term benefits

                                   9   as stemming from “symptoms related to an intracranial injury after slipping and falling on his

                                  10   head. The injury resulted in complaints of psychosis and anxiety.” AR 85. They appear to have

                                  11   begun on August 15, 2018.2

                                  12          Records from the emergency department at Meritus Medical Center indicate that, on
Northern District of California
 United States District Court




                                  13   August 13, 2018, Mr. Hulbert tripped down three steps and hit his head but did not lose

                                  14   consciousness. AR 1160.3 He was diagnosed with a concussion. AR 1162.

                                  15          Mr. Hulbert reported to Ms. Hanes in the August 15 visit that he had an episode of

                                  16   bradycardia, where his heart rate dropped into the 30s. AR 665. His emergency room records

                                  17   confirm this. AR 1161-62. He underwent an EKG, which returned unremarkable results, and was

                                  18   discharged two hours later. AR 1162. Ms. Hanes did not have his emergency room records, and

                                  19   Mr. Hulbert reported to her that he was still suffering symptoms of bradycardia, including “feeling

                                  20   extremely tired, reportedly passing out when sitting, and feeling dizzy and forgetful.” AR 665. Ms.

                                  21   Hanes wrote, “[a]t this point we have decided it is not safe for him to continue driving and going

                                  22   to work with his current cardiac symptoms.” Id. She also prescribed Seroquel for his

                                  23   hallucinations and anxiety but instructed him to not start the medicine until he saw and received

                                  24   approval from his primary care doctor, given his current reported cardiac symptoms. Id.

                                  25

                                  26   2
                                         Mr. Hulbert’s short-term disability benefits lasted 90 days and terminated on November 13,
                                  27   2018. AR 175. That would make the starting date August 15, 2018.
                                       3
                                         Mr. Hulbert told the emergency room personnel that he had been recently taken off of Effexor
                                  28   and Paxil due to hallucinations and wondered if the weakness he was experiencing was due to
                                       withdrawal from these medications. AR 1160.
                                                                                         11
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 12 of 22




                                   1           On September 5, 2018, Mr. Hulbert saw Dr. Syyeda Syed, who is in the same practice

                                   2   (Summit Behavioral Health) as Ms. Hanes. AR 668-70. Dr. Syed wrote that Mr. Hulbert had been

                                   3   out of work since August 15 and had come to pick up his disability paperwork. AR 668. He

                                   4   reported “feeling stressed out, as he still has symptoms of passing out, unable to read and

                                   5   comprehend sometimes.” Id. Dr. Syed wrote that Mr. Hulbert had been medically cleared by his

                                   6   neurologist, cardiologist, and medical doctor. Id.

                                   7           On October 4, 2018, another practitioner with Summit Behavioral Health, Ms. Newcomer,

                                   8   noted that Mr. Hulbert remained on short-term disability “due to psychiatric and medical

                                   9   conditions.” AR 674-76. On his November 1, 2018 visit with Ms. Newcomer, he denied having

                                  10   auditory hallucinations. AR 677. Ms. Newcomer’s notes from her November 7, 2018 visit with

                                  11   Mr. Hulbert reported that he is “[n]o longer hallucinating” and he is tapering off Seroquel. AR

                                  12   681. Ms. Newcomer noted that Mr. Hulbert was continuing to request disability due to “inability
Northern District of California
 United States District Court




                                  13   to recognize words consistently.” Id. Ms. Newcomer wrote that “Neurology is told [sic] him it is

                                  14   anxiety that he is experiencing causing reading difficulty.” Id.

                                  15           Short-term disability benefits lasted 90 days, terminating on November 13, 2018. AR 175.

                                  16
                                               E.     Mr. Hulbert’s Application for Long-Term Disability Benefits
                                  17
                                               On November 5, 2018, Mr. Hulbert submitted an application for long-term benefits under
                                  18
                                       the Plan. AR 79. When reviewing Mr. Hulbert’s application, Hartford sent a number of questions
                                  19
                                       to Ms. Hanes. In her January 21, 2019 response, Ms. Hanes set a timeline to return to work of six
                                  20
                                       months. AR 1152. Ms. Hanes also noted that she stopped prescribing medication due to concerns
                                  21
                                       about Mr. Hulbert’s marijuana dependence. AR 1153. Finally, Ms. Hanes concluded that “[she
                                  22
                                       does] not believe ADHD is what is disabling. [She] suspect[s] his anxiety/conversion symptoms
                                  23
                                       are at fault.” Id.
                                  24
                                               In support of his application, Mr. Hulbert submitted an attending physician statement from
                                  25
                                       Ms. Hanes, which she completed on January 28, 2019. AR 1136. In the statement, Ms. Hanes
                                  26
                                       listed a primary diagnosis of major depressive disorder and a secondary diagnosis of ADHD,
                                  27
                                       combined type. Id. Ms. Hanes noted that Mr. Hulbert has reported severe deficits in attention,
                                  28
                                                                                        12
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 13 of 22




                                   1   concentration, and memory, but Ms. Hanes did not have sufficient observation or testing to

                                   2   independently confirm these deficits. Id. Ms. Hanes set a timeline of approximately six months for

                                   3   Mr. Hulbert to return to work. AR 1137.

                                   4          Hartford employed a medical doctor named Dr. Fariha Qadir to review Mr. Hulbert’s file

                                   5   and determine if he is eligible for long-term disability under the plan. AR 1086. On March 25,

                                   6   2019, Dr. Qadir issued a report finding that Mr. Hulbert was not disabled under the plan. Dr. Qadir

                                   7   noted that Mr. Hulbert has a valid diagnosis of depression and anxiety, but his reported symptoms

                                   8   of these conditions were not disabling. AR 1089. Dr. Qadir downplayed the importance of Mr.

                                   9   Hulbert’s ADHD diagnosis from Dr. Pallmeyer, noting that Dr. Pallmeyer reported potential

                                  10   symptom exaggeration and that Mr. Hulbert’s substance abuse may be a cause of his symptoms.

                                  11   AR 1089, 1087.

                                  12          Dr. Qadir attempted to contact Ms. Hanes while preparing his report but could not reach
Northern District of California
 United States District Court




                                  13   her. AR 1088. On March 29, 2019, four days after Dr. Qadir finished her report, Ms. Hanes sent a

                                  14   letter to Hartford. AR 1102. She wrote that she had attempted multiple times to return Dr. Qadir’s

                                  15   calls. Id. Ms. Hanes also wrote, “I agree, no impairment that would affect his ability to work at

                                  16   this time. Difficulty reading which is subjective, would impact his ability to function but this

                                  17   appears to be unrelated to depression, anxiety at this time.” Id

                                  18          In accord with Dr. Qadir’s findings and Ms. Hanes’s letter, Hartford denied Mr. Hulbert’s
                                  19   claim for long term disability on April 4, 2019. AR 116.
                                  20
                                              F.    Mr. Hulbert’s Appeal for Long-Term Disability Benefits
                                  21
                                              In October 2019, Mr. Hulbert filed an appeal to Hartford, seeking to overturn its April
                                  22
                                       2019 decision denying him of long-term disability benefits. AR 9. In support of the appeal, Mr.
                                  23
                                       Hulbert submitted more evidence, including the report of Dr. Jones and a Vocational
                                  24
                                       Rehabilitations Assessment by Wallace Stanfill. AR 224, 517.
                                  25
                                              Walter Stanfill is a Certified Rehabilitation Counselor. AR 224. Mr. Stanfill interviewed
                                  26
                                       Mr. Hulbert via telephone and reviewed his medical records. Id. Mr. Stanfill sent his report
                                  27
                                       directly to counsel for Mr. Hulbert. Id. Mr. Stanfill’s summation of Mr. Hulbert’s medical record
                                  28
                                                                                        13
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 14 of 22




                                   1   does include one error of note. Mr. Stanfill states that “Mr. Hulbert’s treating neurologist, Dr.
                                   2   Marcella A. Wozniak, placed him on medical leave as of August 15, 2018.” AR 225. However,
                                   3   Dr. Wozniak first saw Mr. Hulbert on April 9, 2019. AR 334. It was Ms. Hanes, the psychiatric
                                   4   nurse therapist, who recommended Mr. Hulbert stop attending work due to cardiac problems after
                                   5   a fall down several stairs. AR 665.
                                   6          Mr. Stanfill determined that Mr. Hulbert is disabled from any profession for which he is
                                   7   trained or reasonably qualified. AR 230. He based this decision on Dr. Wozniak’s treating records,
                                   8   AR 230, but Dr. Wozniak explicitly found that, as of April 9, 2019, Mr. Hulbert was not disabled
                                   9   and does not have any gross language or reading deficits or issues recognizing symbols, AR 334.
                                  10          On appeal, Hartford employed Dr. David Lang, a psychiatrist, and Dr. Scott Sautter, a
                                  11   neuropsychologist, to review Mr. Hulbert’s medical records. AR 87. Faced this time with a much
                                  12   larger medical record, both doctors concluded that Mr. Hulbert was not disabled under the
Northern District of California
 United States District Court




                                  13   plan. AR 84-90.
                                  14          In his report, Dr. Lang criticized Dr. Jones’s report because it did not properly utilize

                                  15   embedded validity testing. AR 100. In response to this critique, Dr. Jones wrote a letter in support

                                  16   of Mr. Hulbert’s appeal. Dr. Jones defended the lack of validity testing in his test administrations,

                                  17   pointing to his academic credentials and experience administering these tests. AR 223. Dr. Sautter

                                  18   responded to this letter, harshly criticizing Dr. Jones’s decision to rely only on his professional

                                  19   judgment. AR 209. Dr. Sautter writes that it is “necessary to conduct both symptom and

                                  20   performance validity measures in neuropsychological assessment to maintain scientific integrity.”

                                  21   Id. Dr. Sautter and Dr. Lang did not change their opinions in light of Dr. Jones’s letter. AR 209,

                                  22   213.

                                  23          In accord with the reports from Dr. Lang and Dr. Sautter, Hartford denied Mr. Hulbert’s

                                  24   appeal on December 19, 2019. AR 88.

                                  25
                                       IV.    CONCLUSIONS OF LAW
                                  26
                                              A participant in an ERISA plan may bring a civil action under § 502(a)(1)(B) “to recover
                                  27
                                       benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan, or
                                  28
                                                                                         14
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 15 of 22




                                   1   to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

                                   2   “When a district court reviews de novo a plan administrator’s determination of a claimant’s right

                                   3   to recover long term disability benefits, the claimant has the burden of proving by a preponderance

                                   4   of the evidence that he was disabled under the terms of the plan.” Armani v. Nw. Mut. Life Ins.

                                   5   Co., 840 F.3d 1159, 1162-63 (9th Cir. 2016). “In a trial on the record, the court can evaluate the

                                   6   persuasiveness of conflicting testimony and decide which is more likely true.” Shaw v. Life Ins.

                                   7   Co. of N. Am., 144 F. Supp. 3d 1114, 1123 (C.D. Cal. 2015) (internal quotations and citations

                                   8   omitted).

                                   9           At the hearing, counsel for Mr. Hulbert clarified that he is seeking a determination from

                                  10   this Court that Mr. Hulbert entitled to 24 months of long-term disability benefits on account of

                                  11   being unable to perform, with reasonable continuity, the essential duties necessary to pursue his

                                  12   occupation in the usual or customary way, which is how the Plan defines “Total Disability.” AR
Northern District of California
 United States District Court




                                  13   1441. Further, Mr. Hulbert is seeking that the Court remand this case back to Hartford to

                                  14   determine if he is eligible for further benefits beyond the initial 24 months as a result of not being

                                  15   able to perform “any occupation.” Counsel for Mr. Hulbert also explicitly stated that he is not

                                  16   pursuing a claim based on substance abuse. The Court finds that Mr. Hulbert has not established

                                  17   by a preponderance of the evidence that he is disabled under the Plan and entitled to long-term

                                  18   disability benefits.

                                  19           The Court does not dispute Mr. Hulbert’s contention, and the cases he cites, that establish

                                  20   that Mr. Hulbert’s functional limitations, rather than the titles of his diagnosis, dictate whether he

                                  21   is disabled under the Plan. Mot. 20-21; see Jordan v. Northrop Grumman Corp. Welfare Benefit

                                  22   Plan, 370 F.3d 869, 880 (9th Cir. 2004) (“That a person has a true medical diagnosis does not by

                                  23   itself establish disability. Medical treatises list medical conditions from amblyopia to zoolognia

                                  24   that do not necessarily prevent people from working.”), overruled in part on other grounds by

                                  25   Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 969 (9th Cir. 2006). However, as detailed

                                  26   below, the Court is persuaded by the findings of Ms. Hanes, Dr. Wozniak that Mr. Hulbert does

                                  27   not have functional limitations that rise to the level of rendering him disabled as defined by the

                                  28   Plan. Additionally, the Court does not find the opinion of Dr. Jones or Mr. Stanfill persuasive.
                                                                                         15
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 16 of 22




                                   1             As a threshold matter, the Court finds Mr. Hulbert’s arguments regarding Hartford “cherry

                                   2   picking” the best evidence irrelevant here on this de novo review. Mot. 19; Pl.’s Reply 9-10, ECF

                                   3   33. “Under a de novo standard of review, the Court performs ‘an independent and thorough

                                   4   inspection’ of the Plan administrator’s decision to determine whether the Plan administrator

                                   5   correctly or incorrectly denied benefits.” Western v. Unum Life Ins. Co. of Am., No. CV 16-9527-

                                   6   JFW (ASX), 2018 WL 6071090, at *11 (C.D. Cal. July 3, 2018) (quoting Silver v. Exec. Car

                                   7   Leasing Long-Term Disability Plan, 466 F.3d 727, 733 (9th Cir. 2006)), aff’d, 798 F. App’x 154

                                   8   (9th Cir. 2020)). The Court had conducted its own review of the administrative record and reached

                                   9   its own conclusions.

                                  10
                                            A.      Mr. Hulbert Has Not Established By a Preponderance of the Evidence that He
                                  11
                                                    Suffers from Functional Limitations that Cause Him to Be Disabled from His
                                  12
Northern District of California




                                                    Occupation
 United States District Court




                                  13
                                                 The Court will review Mr. Hulbert’s possible grounds for disability below.
                                  14

                                  15                  1. Mr. Hulbert Has Not Established that He Is Disabled by His Cavernomas

                                  16             Mr. Hulbert has brain cavernomas. AR 319, 327, 372, 519, 527. Multiple medical

                                  17   professionals confirmed this fact. Id. Mr. Hulbert urges the Court to find that a neurological

                                  18   condition potentially related to the cavernomas is the cause of his subjective symptoms, and that

                                  19   those symptoms are disabling. Mot. 21; Pl’s Reply 10-11. However, the substantial majority of

                                  20   medical professionals who examined Mr. Hulbert did not find these cavernomas to be the cause of

                                  21   his reported symptoms. The existence of a medical condition alone does not establish the existence

                                  22   of a disability. See Leipzig v. AIG Life Ins. Co., 362 F.3d 406, 409 (7th Cir. 2004) (“Many persons

                                  23   with serious heart conditions work at stressful jobs for years without ill effects. Think of President

                                  24   Eisenhower, Vice President Cheney, and Associate Justice Stevens.”).

                                  25             Dr. Jones is the only treating professional who found that the cavernomas “may” be

                                  26   causing Mr. Hulbert’s symptoms. However, irregularities in Dr. Jones’s testing and conclusions

                                  27   cause the Court to find his report less credible and assign it less weight than those of other medical

                                  28   professionals who treated Mr. Hulbert. See Kearney, 175 F.3d at 1095 (stating that the Court must
                                                                                         16
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 17 of 22




                                   1   “evaluate the persuasiveness of conflicting testimony and decide which is more likely true”).

                                   2          Dr. Jones ignored the embedded validity testing in his tests on Mr. Hulbert. AR 100. Dr.

                                   3   Jones instead relied only on his “professional judgment” and therefore trusted that Mr. Hulbert’s

                                   4   responses were valid. AR 223. Dr. Sautter, Hartford’s neuropsychologist, sharply criticized this

                                   5   choice, saying that it undermined the “scientific integrity” of the test. AR 209. Both of Hartford’s

                                   6   paper reviewers called Dr. Jones’s conclusions into question on this basis. AR 209, 213. Dr.

                                   7   Jones’s failure to use validity testing is especially problematic when considered in conjunction

                                   8   with Dr. Pallmeyer’s report. When Dr. Pallmeyer administered testing on Mr. Hulbert months

                                   9   earlier, the embedded validity tests showed “response inconsistency.” AR 1269. Dr. Pallmeyer

                                  10   offered that Mr. Hulbert’s drug use may have compromised the test, and therefore the results of

                                  11   the test may not be valid. AR 1272. Dr. Jones reviewed Dr. Pallmeyer’s report. AR 515.

                                  12   Therefore, Dr. Jones should have known that testing on Mr. Hulbert had triggered validity
Northern District of California
 United States District Court




                                  13   problems in the past, and Dr. Jones’s decision to nonetheless ignore embedded validity testing

                                  14   prompts causes the Court to view his report as less credible than the reports from Dr. Wozniak and

                                  15   Dr. Aldrich.

                                  16          Contrary to Dr. Jones’s assumption, Dr. Wozniak found that the apparently new

                                  17   cavernomas on the April 2019 MRI appeared only because of the use of more sensitive machinery.

                                  18   AR 333. In essence, these cavernomas were previously present, and the fact that doctors can see

                                  19   them for the first time now does not mean they are new. Dr. Aldrich implicitly agreed with Dr.

                                  20   Wozniak, as he noted that the recent MRI showed Mr. Hulbert’s cavernomas were stable. AR 527.

                                  21   The Court finds the reports from both doctors persuasive and finds that Mr. Hulbert has not

                                  22   established by a preponderance of the evidence that he is disabled due to his cavernomas.

                                  23
                                                      2. Mr. Hulbert Has Not Proven that His Other Symptoms Are Disabling by a
                                  24
                                                         Preponderance of the Evidence
                                  25
                                              Over years of treatment, medical professionals suggested that Mr. Hulbert’s reported
                                  26
                                       symptoms could be caused by mental illnesses such as ADHD, anxiety, and depression. AR 1136,
                                  27
                                       1153, 1272, 1310. Treating professionals also suggested that Mr. Hulbert’s symptoms may be
                                  28
                                                                                        17
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 18 of 22




                                   1   caused by substance abuse. AR 1153, 1272. Other than Dr. Jones, whom the Court has already

                                   2   addressed, no treating professional ever found Mr. Hulbert’s symptoms disabling outside of his

                                   3   short-term benefits period. The Court finds that the degree and effect of Mr. Hulbert’s reported

                                   4   symptoms are unconfirmed by reliable objective evidence, and the objective evidence suggests

                                   5   Mr. Hulbert has a tendency to exaggerate his symptoms. Additionally, Ms. Hanes, wrote in March

                                   6   2019 that Mr. Hulbert had “no impairment that would affect his ability to work at this time” and

                                   7   that his reading difficulty was “subjective.” AR 1102. Accordingly, the Court does not find Mr.

                                   8   Hulbert to be disabled by a preponderance of the evidence.

                                   9          A plan administrator is under no obligation to accept subjective complaints when the

                                  10   complaints are subject to verification by objective medical evidence. Seleine v. Flour Corp. Long–

                                  11   Term Disability Plan, 598 F. Supp. 2d 1090, 1102 (C.D. Cal. 2009), aff'd, 409 Fed. App’x. 99, 101

                                  12   (9th Cir. 2010); see also Sanchez-Levine v. Metro. Life Ins. Co., No. CV 16-3179 DMG (SKX),
Northern District of California
 United States District Court




                                  13   2017 WL 4286139, at *10 (C.D. Cal. Sept. 26, 2017), Bratton v. Metropolitan Life Ins. Co., 439 F.

                                  14   Supp. 2d 1039, 1052 (C.D. Cal. 2006) (“A finding of disability based on mere subjective

                                  15   complaints would open the Plan up to malingering and would greatly hamper [the insurance

                                  16   company] from exercising its fiduciary role of scrutinizing requests for benefits.”). Mr. Hulbert

                                  17   has reported a number of other symptoms over recent years. These symptoms include difficulty

                                  18   reading, memory difficulty, attention issues, and optical issues. AR 329, 636, 668, 704, 772, 1136.

                                  19   All of these symptoms are subjective and difficult to independently confirm and in fact contradict

                                  20   the examination findings of his most consistent treating medical professionals. The Court finds

                                  21   that Mr. Hulbert’s self-reported symptoms are less reliable that the results of his medical

                                  22   evaluations by Ms. Hanes and Dr. Wozniak in particular. See Biggar v. Prudential Ins. Co. of Am.,

                                  23   274 F. Supp. 3d 954, 968 (N.D. Cal. 2017) (finding objective evidence more credible when self-

                                  24   reported symptoms contradicted doctors’ findings), Langlois v. Metro. Life Ins. Co., No. 11-CV-

                                  25   03472 RMW, 2012 WL 1910020, at *14 (N.D. Cal. May 24, 2012) (same).

                                  26          On her January 2019 attending physician statement in support of Mr. Hulbert’s application

                                  27   for long-term disability, Ms. Hanes specifically indicated to Hartford that Mr. Hulbert’s symptoms

                                  28   are only “self-reported.” AR 1136. Ms. Hanes indicated that she did not have sufficient
                                                                                        18
                                           Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 19 of 22




                                   1   observation or testing to independently confirm his symptoms. Id. Ms. Hanes, who treated Mr.

                                   2   Hulbert frequently in 2018 and 2019, also stated in her March 29, 2019 letter that “no impairment”

                                   3   would “affect his ability to work at this time.” AR 1102. Dr. Wozniak administered a bedside

                                   4   neurological exam, which tested Mr. Hulbert’s ability to read. AR 329. This test did not confirm

                                   5   Mr. Hulbert’s reported symptoms. Id. To the contrary, he performed well on this exam. Id. In Dr.

                                   6   Wozniak’s words: “he clearly does read despite stating multiple times he can not.” Id. The Court

                                   7   finds the evidence presented by these two treating professionals persuasive. The Court also finds

                                   8   the results of Dr. Pallmeyer’s objective testing of Mr. Hulbert persuasive, as Dr. Pallmeyer found

                                   9   that Hulbert was inconsistent in his responses, potentially due to symptom exaggeration. AR

                                  10   1269.4

                                  11            The Court also finds that Mr. Hulbert expressed to his treating professionals that he

                                  12   recovered from some of his symptoms. Specifically, he stated that he recovered from his
Northern District of California
 United States District Court




                                  13   headaches, bradycardia, and auditory hallucinations. AR 677, 740, 903. Both Mr. Hulbert and his

                                  14   treating professionals at Mir Neurology indicated that Mr. Hulbert’s issues with headaches

                                  15   subsided. Less than a week before he left his job at Infinera, Mr. Hulbert stated that his headaches

                                  16   had improved. AR 734. On September 21, 2018, Ms. Hall wrote after treating Mr. Hulbert,

                                  17   “Patient’s headaches are stable…Headaches and memory have improved with working with a

                                  18   mental health provider and encouraged to continue.” AR 738. In January 2019, Ms. Hall stated

                                  19   that Mr. Hulbert’s headaches were “not disabling.” AR 1147-48. In April 2019, Mr. Hulbert said

                                  20   that his headaches were “tolerable.” AR 740.

                                  21            Mr. Hulbert also recovered from bradycardia. At their September 5, 2018 meeting, Ms.

                                  22   Hanes noted that Mr. Hulbert was cleared by a cardiologist. AR 668. When Mr. Hulbert met with

                                  23   Dr. Heavner in May 2019, Mr. Hulbert stated that he had no cardiovascular issues. AR 903.

                                  24            Mr. Hulbert claimed that he is no longer affected by auditory hallucinations. In July and

                                  25

                                  26
                                       4
                                        Further evidence of Mr. Hulbert’s tendency to exaggerate can be found in his communications to
                                       Ms. Hanes. Mr. Hulbert gave an incorrect account of Dr. Wozniak’s medical findings to Ms.
                                  27   Hanes. AR 327, 698. Mr. Hulbert claimed that Dr. Wozniak said it was possible that his symptoms
                                       were caused by new cavernomas. Id. This report directly contradicts Dr. Wozniak’s records.
                                  28   Compare AR 327 with AR 698. The Court finds this evidence persuasive in evaluating Mr.
                                       Hulbert’s credibility.
                                                                                      19
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 20 of 22




                                   1   August of 2018, Mr. Hulbert reported “hearing voices.” In November 2018 Mr. Hulbert expressed

                                   2   that he no longer dealt with auditory hallucinations. AR 677. After November 2018, Mr. Hulbert

                                   3   never again reported auditory hallucinations.

                                   4          The Court does not find Mr. Stanfill’s report finding Mr. Hulbert totally disabled from any

                                   5   occupation for which he is trained and reasonably qualified persuasive. AR 224-231. Mr. Stanfill,

                                   6   a rehabilitation counselor, interviewed Mr. Hulbert via telephone on October 9, 2019. AR 224. He

                                   7   categorizes Mr. Hulbert’s headaches as symptoms of his angiomas, which is not a finding

                                   8   supported by any medical professional. AR 224-25. As previously noted, he misstates that “Mr.

                                   9   Hulbert’s treating neurologist, Dr. Marcella A. Wozniak, placed him on medical leave as of

                                  10   August 15, 2018,” and he states this in the same paragraph detailing the headaches as “symptoms”

                                  11   of the allegedly worsening angiomas. Id. He bases his conclusion that Mr. Hulbert is totally

                                  12   disabled from any occupation for which he is trained and reasonably qualified on Dr. Wozniak’s
Northern District of California
 United States District Court




                                  13   treating records, which he states “indicate that Mr. Hulbert is unable to perform the visual and

                                  14   sustained concentration activities required in the job of a Senior Support Technician.” AR 230.

                                  15   This completely misrepresents Dr. Wozniak’s findings. Dr. Wozniak was clear that Mr. Hulbert’s

                                  16   cavernomas were not worsening and were not the primary cause of his symptoms. AR 327, 333.

                                  17   Dr. Wozniak told Mr. Hulbert that the cavernomas cause only “mild difficulties which would not

                                  18   rise to level of disability that is specified by insurance or social security.” 327. Because Mr.

                                  19   Stanfill’s report relies on a complete misrepresentation of Dr. Wozniak’s findings, the Court does

                                  20   not find it persuasive.

                                  21          Weighing all the evidence, the Court finds that Mr. Hulbert has not established by a

                                  22   preponderance of the evidence that any of his symptoms are disabling.

                                  23
                                                     3. Hartford’s Decision to Pay Short-Term Benefits Does Not Weigh Against its
                                  24
                                                         Decision to Deny Long-Term Benefits in This Case.
                                  25
                                              In his motion, Mr. Hulbert argues that, because Hartford granted short-term benefits to
                                  26
                                       him, its failure to grant long-term benefits should be “subject to heightened suspicion.” Mot. 21-
                                  27
                                       22. The Court disagrees. The fact that Mr. Hulbert received short-term disability benefits may be
                                  28
                                                                                         20
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 21 of 22




                                   1   considered evidence of his disability, but Courts have made clear that they “are not suggesting that

                                   2   paying benefits operates forever as an estoppel so that an insurer can never change its mind.”

                                   3   Muniz v. Amec Const. Mgmt., Inc., 623 F.3d 1290, 1296–97 (9th Cir. 2010) (quoting McOsker v.

                                   4   Paul Revere Life Ins. Co., 279 F.3d 586, 589 (8th Cir. 2002)).

                                   5          Here, Mr. Hulbert received short-term benefits due to cardiac issues stemming from his

                                   6   episode of bradycardia while in the emergency room after tripping and hitting his head and his

                                   7   reports of auditory hallucinations. AR 85. However, Ms. Hanes’s records show that Mr. Hulbert

                                   8   was cleared by a cardiologist before their September 5, 2018 meeting. AR 668. Furthermore, Mr.

                                   9   Hulbert told Dr. Heavner that he had no cardiovascular issues when they met in May 2019. AR

                                  10   903. He also reported in November 2018 that he was no longer hallucinating. AR 681. The fact

                                  11   that Hartford issued short-term benefits for Mr. Hulbert’s auditory hallucinations and

                                  12   cardiovascular issue—both of which resolved—does not affect the future decision to issue long-
Northern District of California
 United States District Court




                                  13   term benefits for a separate neurological issue.

                                  14
                                                    4. Hartford’s File-Only Review Echoes the Findings of Mr. Hulbert’s Treating
                                  15
                                                        Medical Professionals
                                  16
                                              Finally, Mr. Hulbert argues that Hartford’s decision not to conduct an in-person
                                  17
                                       examination of him should “raise questions” regarding its validity. Mot. 17-19. The Court does
                                  18
                                       look carefully at the entire record when there is a file-only review, but the Court does not find that
                                  19
                                       review to be automatically less credible, especially in this case when it relied on the consistent
                                  20
                                       opinions of Mr. Hulbert’s treating physicians, who found that he was not disabled. “[C]onsulting
                                  21
                                       physicians’ opinions based on reviews of medical records are an acceptable basis of an
                                  22
                                       administrator's determination.” Broyles v. A.U.L. Corp. Long–Term Disability Ins. Plan, 2009 WL
                                  23
                                       3817935, *6 (N.D. Cal. 2009) (citing Jordan v. Northrop Grumman Corp., 370 F.3d at 879-80).
                                  24
                                       Mr. Hulbert cites cases where the file reviewing physicians reached different conclusions than the
                                  25
                                       treating medical professionals, but that is not the situation here. See Mot. 18 (citing Salomaa v.
                                  26
                                       Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th Cir. 2011) (noting every doctor who
                                  27
                                       personally examined Salomaa concluded that he was disabled) and Rabbat v. Standard Ins. Co.,
                                  28
                                                                                          21
                                         Case 5:20-cv-03687-BLF Document 41 Filed 08/02/21 Page 22 of 22




                                   1   894 F. Supp. 2d 1311, 1321-22 (D. Or. 2012)). Here, the file-reviewing physicians reached the

                                   2   same conclusion about Mr. Hulbert’s lack of disability that Mr. Hulbert’s own most frequent

                                   3   treating medical professionals reached. On this basis, the Court finds that the conclusion reached

                                   4   by Drs. Lang and Sautter are more credible than those reached by Dr. Jones and Mr. Stanfill.

                                   5          It is this Court’s conclusion that Mr. Hulbert has not proven by a preponderance of the

                                   6   evidence that he is entitled to long-term disability benefits under the Plan.

                                   7    V.    ORDER
                                   8      Consistent with the findings of fact and conclusions of law set forth above:

                                   9          (1) Mr. Hulbert’s Rule 52 motion for judgment is DENIED; and

                                  10          (2) Harford’s Rule 52 motion for judgment is GRANTED.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: August 2, 2021

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         22
